The Vice-Chancellor said:
Although this defendant has gone very much into detail instating the manner of his overdrawing, his reasons for it and the expectations of his making it good, yet I do not perceive he has met the charge in terms. In every case accompanied by such suspicious circumstances of fraud and collusion as are here exhibited, the party must be held to a strict rule in answering. .Not only his motives, but his secret designs—his “unuttered thoughts” must be reached, if possible, and exposed to view, in order that the fraud may be detected.
Mr. Henry W. Warner, for the complainants.
Mr. James Tallmadge and Mr. S. B. H. Judah, for the defendants.